Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues Zelinka does not disclose the location comprises one of a cell global identification, an evolved universal mobile telecommunications system terrestrial radio access network cell global identification or a geographical location.  								In response, Zelinka discloses the mobile devices report their location using GPS, Para [0045] which is used to determine the location of the querying mobile device using the crowd sourced locations.  Also see Para [0075] of relevant prior art US 2006/0195361 which states the GPS transceiver determines the current geographic location of a user using the global positioning satellite system.  The mobile devices that are crowd sourced in Zelinka, are providing locations using the GPS system, the locations in a GPS system are geographic locations.  The querying mobile device is then given a location, the location being a geographic location.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461